2017 UT App 95



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                    BRADLEY KEITH BEAGLES,
                         Appellant.

                             Opinion
                        No. 20160541-CA
                        Filed June 8, 2017

            Fourth District Court, Provo Department
               The Honorable Samuel D. McVey
                         No. 151402564

              Emily Adams, Attorney for Appellant
           Sean D. Reyes and Jennifer Paisner Williams,
                     Attorneys for Appellee

  JUDGE J. FREDERIC VOROS JR. authored this Opinion, in which
    JUDGES MICHELE M. CHRISTIANSEN and JILL M. POHLMAN
                         concurred.

VOROS, Judge:

¶1     After his conviction for attempted computer crimes,
Bradley Keith Beagles received probation with conditions,
including that he serve 60 days in jail. On appeal he challenges
that condition of probation. We affirm.

¶2     Beagles and his then-wife were clients of an accounting
firm that prepared their joint tax returns. As clients of the firm,
they could access the firm’s online portal to view their tax
returns. After the couple divorced, his ex-wife continued as a
client of the firm, but Beagles did not. The firm thus terminated
his access to the online portal. A few months later, Beagles
accessed the online portal three times by using his ex-wife’s
                          State v. Beagles


email address as the login name and correctly guessing the
answers to her security questions. He then changed her
password. He also sent emails to the accounting firm with
screenshots of the online portal containing confidential
information about his ex-wife and his former business partners.

¶3     Beagles was charged with three counts of computer
crimes, third degree felonies. See Utah Code Ann. § 76-6-
703(1)(e) (LexisNexis 2012). Beagles pleaded guilty to three
counts of the reduced charge of attempted computer crimes,
class A misdemeanors. See id. § 76-6-703(1)(b). The district court
sentenced Beagles to three consecutive one-year jail sentences.
The court then suspended the sentences and placed Beagles on
probation for 36 months with conditions. One condition was that
Beagles serve a 60-day jail term. Beagles challenges that
condition.

¶4     Beagles contends that the district court “abused its
discretion in imposing a jail term on [him].” Because we
traditionally afford a sentencing court wide latitude and
discretion, we will reverse a sentencing decision “only if it is an
abuse of the judge’s discretion.” State v. Moa, 2012 UT 28, ¶ 34,
282 P.3d 985 (citation and internal quotation marks omitted). A
sentence constitutes an abuse of discretion when the district
court “fails to consider all legally relevant factors, or . . . the
sentence imposed is clearly excessive.” LeBeau v. State, 2014 UT
39, ¶ 16, 337 P.3d 254 (citation and internal quotation marks
omitted). We will find an abuse of discretion only if no
reasonable person would take the view adopted by the
sentencing court. State v. Monzon, 2016 UT App 1, ¶ 8, 365 P.3d
1234.

¶5     A defendant is not entitled to probation; rather, “the court
is empowered to place the defendant on probation if it thinks
that will best serve the ends of justice and is compatible with the
public interest.” State v. Rhodes, 818 P.2d 1048, 1051 (Utah Ct.
App. 1991). The “‘granting or withholding of probation involves
considering intangibles of character, personality and attitude, of



20160541-CA                     2                2017 UT App 95
                          State v. Beagles


which the cold record gives little inkling.’” State v. Cline, 2017 UT
App 50, ¶ 7 (quoting State v. Sibert, 310 P.2d 388, 393 (Utah
1957)). And “as a condition of probation, the court may require
that the defendant . . . serve a period of time, not to exceed one
year, in a county jail.” Utah Code Ann. § 77-18-1(8)(a)(v)
(LexisNexis Supp. 2016).

¶6     Beagles presents two arguments in support of his
contention that the district court abused its discretion in
ordering 60 days jail time as a condition of probation. First, he
argues that the district court “gave inadequate reasons for
imposing a jail term.” He claims that his hacking was not “fairly
brazen,” as described by the district court, and points to alleged
errors in the pre-sentence investigation report (PSI). Second, he
argues that the district court “did not give sufficient weight to
the mitigating circumstances in this case.” He lists several
mitigating factors, including that his conduct “was a product of
mental illness and substance abuse”; that he received treatment
at a psychiatric hospital and medication; that he did not commit
new crimes for 18 months prior to sentencing; that he has strong
family support; and that he has a history of successfully
completing probation.

¶7     We generally presume that the sentencing court “made all
the necessary considerations when making a sentencing
decision.” Moa, 2012 UT 28, ¶ 35. “Although courts must
consider all legally relevant factors in making a sentencing
decision, not all aggravating and mitigating factors are equally
important, and one factor in mitigation or aggravation may
weigh more than several factors on the opposite scale.” State v.
Killpack, 2008 UT 49, ¶ 59, 191 P.3d 17 (brackets, citation, and
internal quotation marks omitted), abrogated on other grounds as
recognized by State v. Lowther, 2017 UT 24.

¶8      We recently addressed a challenge similar to this one in
State v. Cline, 2017 UT App 50. There Cline argued that “the
district court did not adequately consider his character, attitude,
and rehabilitative needs” in its sentencing decision. Id. ¶ 8



20160541-CA                      3                 2017 UT App 95
                         State v. Beagles


(internal quotation marks omitted). While the precise nature of
Cline’s argument was unclear, we rejected any challenge that the
court “failed to consider [mitigating] factors” and that it
“improperly weighed the aggravating and mitigating factors.”
See id. First, we concluded that, because the mitigating factors
were discussed at the sentencing hearing, “[t]o the extent Cline
argues the court did not consider these factors, this is
inaccurate.” Id. ¶ 9. Second, we noted that any argument “that
the district court improperly weighed the aggravating and
mitigating factors” appeared to be a “disagreement with the
court’s balancing efforts.” Id. ¶ 10. We then concluded that “the
court acted well within its discretion” when it “gave more
weight to the aggravating factors presented during the
sentencing hearing.” See id. ¶¶ 10–11. We held that “[b]ecause
the court adequately considered all the relevant factors, the
sentence imposed was not an abuse of discretion.” Id. ¶ 11.

¶9     Like Cline, Beagles argues that the district court either
failed to consider or improperly weighed aggravating and
mitigating factors. See id. ¶ 8. The district court noted several
aggravating factors at the sentencing hearing. The court
determined that Beagles’s offenses were “fairly aggravated by
the brazen attempts of hacking,” in that “he tried to hack [the
online portal] a couple of times” and “was successful hacking a
couple of times.” The court also concluded that Beagles was at a
“high risk to reoffend” given his belief that he had done nothing
wrong and that he had the right to do whatever he wanted to his
ex-wife. Lastly, the court noted the likely effect of Beagles’s
crime on the victim: “knowing that he’s using her security
questions . . . to access her information . . . would be pretty
distressing.” The court thus balanced the aggravating and
mitigating factors and ultimately “gave more weight to the
aggravating factors.” See id. ¶ 10.

¶10 Beagles also notes on appeal that the PSI contained factual
errors. At sentencing, he asked the court to “consider”—not
correct—these alleged errors. The court took these errors into
consideration in weighing the sentencing factors. See id. ¶ 9.



20160541-CA                    4                2017 UT App 95
                          State v. Beagles


Beagles does not contend on appeal that the district court erred
in failing to resolve his objections to the PSI as required by Utah
law. See Utah Code Ann. § 77-18-1(6)(a) (LexisNexis Supp. 2016)
(requiring the district court to “make a determination of
relevance and accuracy on the record” of alleged inaccuracies in
the PSI); see also State v. Jaeger, 1999 UT 1, ¶¶ 41–45, 973 P.2d 404
(remanding to the district court for it to resolve objections to the
PSI). Because Beagles does not argue on appeal that the court
failed to make necessary findings on the record in resolving his
objections to the PSI, we do not address the issue of compliance
with section 77-18-1(6)(a).

¶11 The district court’s decision to grant Beagles probation on
condition that he serve 60 days in jail falls well within the court’s
considerable discretion. We cannot say that no reasonable
person would take the view adopted by the district court. See
State v. Monzon, 2016 UT App 1, ¶ 8, 365 P.3d 1234.

¶12    The judgment of the district court is affirmed.




20160541-CA                      5                 2017 UT App 95